 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                   2:16-CV-02259-KJM-CKD
12                 Plaintiff,
13          v.
                                                 PARTIAL FINAL JUDGMENT OF
14   REAL PROPERTY LOCATED AT 6340               FORFEITURE RE REAL PROPERTY
     LOGAN STREET, SACRAMENTO,                   LOCATED AT 8982 ELDER CREEK
15   CALIFORNIA, SACRAMENTO COUNTY,              ROAD, SACRAMENTO, CA
     APN: 038-0251-017-0000, INCLUDING ALL
16   APPURTENANCES AND IMPROVEMENTS
     THERETO,
17
     REAL PROPERTY LOCATED AT 1735
18   ITASCA AVENUE, SACRAMENTO,
     CALIFORNIA, SACRAMENTO COUNTY,
19   APN: 225-1080-022-0000, INCLUDING ALL
     APPURTENANCES AND IMPROVEMENTS
20   THERETO,
21   REAL PROPERTY LOCATED AT 9501
     JEFFCOTT ROAD, WILTON, CALIFORNIA,
22   SACRAMENTO COUNTY, APN: 136-0060-
     060-0000, INCLUDING ALL
23   APPURTENANCES AND IMPROVEMENTS
     THERETO,
24
     REAL PROPERTY LOCATED AT 7918 and
25   7920 68TH AVENUE, SACRAMENTO,
     CALIFORNIA, SACRAMENTO COUNTY,
26   APN: 051-0354-011-0000, INCLUDING ALL
     APPURTENANCES AND IMPROVEMENTS
27   THERETO,
28
                                                 1
                                                                 Partial Final Judgment of Forfeiture
 1   REAL PROPERTY LOCATED AT 6945
     NOVA PARKWAY, SACRAMENTO,
 2   CALIFORNIA, SACRAMENTO COUNTY,
     APN: 042-0091-001-0000, INCLUDING ALL
 3   APPURTENANCES AND IMPROVEMENTS
     THERETO, and
 4
     REAL PROPERTY LOCATED AT 8982
 5   ELDER CREEK ROAD, SACRAMENTO,
     CALIFORNIA, SACRAMENTO COUNTY,
 6   APN: 064-0033-031-0000, INCLUDING ALL
     APPURTENANCES AND IMPROVEMENTS
 7   THERETO,
 8                  Defendants.
 9           Pursuant to the Stipulation for Final Judgment of Forfeiture, the Court finds:
10          1.      This is a civil forfeiture action against six real properties, one of which is the real
11 property located at 8982 Elder Creek Road, Sacramento, California, Sacramento County, APN: 064-

12 0033-031-0000 (“defendant property”).

13          2.      A Verified Complaint for Forfeiture In Rem (“Complaint”) was filed on September 22,
14 2016, alleging that said defendant property is subject to forfeiture to the United States pursuant to 21

15 U.S.C. §§ 881(a)(6) and 881(a)(7).

16          3.      On September 28, 2016, the defendant property was posted with a copy of the
17 Complaint and Notice of Complaint.

18          4.      Beginning on October 25, 2016, for at least 30 consecutive days, the United States
19 published Notice of the Forfeiture Action on the official internet government forfeiture site

20 www.forfeiture.gov. A Declaration of Publication was filed on November 25, 2016.

21          5.      In addition to the public notice on the official internet government forfeiture site
22 www.forfeiture.gov, actual notice or attempted notice was given to the following individuals or entities

23 related to this defendant property:

24                  a.      Xiahua Ouyang
25                  b.      Lone Oak Fund, LLC
26          6.      Claimant Lone Oak Fund, LLC, filed a Claim and Answer on October 14, 2016. Xiahua
27 Ouyang filed a Claim and Answer on November 3, 2016. No other parties have filed claims or answers

28 in this matter as to the defendant property, and the time in which any person or entity may file a claim
                                                           2
                                                                                 Partial Final Judgment of Forfeiture
 1 and answer has expired.

 2          7.      On August 10, 2018, escrow closed for the defendant property at 8982 Elder Creek

 3 Road, Sacramento, California, Sacramento County, APN: 064-0033-031-0000, and the United States

 4 received a wire transfer in the amount of $118,941.35, which will be substituted in lieu of the real

 5 property. Lone Oak Fund, LLC was paid in full through escrow. Lone Oak Fund, LLC withdrew their

 6 Claim on October 16, 2018.

 7          Based on the above findings, and the files and records of the Court, it is hereby ORDERED

 8 AND ADJUDGED:

 9          1.      Judgment is hereby entered against claimants Lone Oak Fund, LLC and Xiahua Ouyang,

10 and all other potential claimants who have not filed claims in this action.

11          2.      Upon entry of this Partial Final Judgment of Forfeiture, $77,311.88 of the

12 Approximately $118,941.35 in net proceeds from the sale of defendant property located at 8982 Elder

13 Creek Road, Sacramento, California, Sacramento County, APN: 064-0033-031-0000, together with any

14 interest that may have accrued on the total amount of net proceeds, shall be forfeited to the United

15 States pursuant to 21 U.S.C. § 881(a)(6) and 881(a)(7), to be disposed of according to law.

16          3.      Upon entry of this Partial Final Judgment of Forfeiture herein, but no later than 60 days

17 thereafter, $41,629.47 of the Approximately $118,941.35 in U.S. Currency, and Approximately

18 $2,631.03 in U.S. Currency returned to the United States by Claimant Lone Oak Fund, LLC, shall be

19 returned to Claimant Xiahua Ouyang through her attorney Ernest Chen.

20          4.      The United States and its servants, agents, and employees and all other public entities,

21 their servants, agents, and employees, are released from any and all liability arising out of or in any way

22 connected with the filing of the Complaint and the posting of the defendant property with the

23 Complaint and Notice of Complaint. This is a full and final release applying to all unknown and

24 unanticipated injuries, and/or damages arising out of or in any way connected with the filing of the

25 Complaint and the posting of the defendant property with the Complaint and Notice of Complaint, as

26 well as those now known or disclosed. Claimant waived the provisions of California Civil Code §

27 1542.

28 //
                                                         3
                                                                                 Partial Final Judgment of Forfeiture
 1                  A general release does not extend to claims which the creditor does not
                    know or suspect to exist in his or her favor at the time of executing the
 2                  release, which if known by him or her must have materially affected his
                    or her settlement with the debtor.
 3

 4          5.      Claimant waives any and all claim or right to interest that may have accrued on the

 5 money being forfeited in lieu of the defendant property.

 6          6.      All parties are to bear their own costs and attorneys’ fees, if any.

 7          7.      The U.S. District Court for the Eastern District of California, Hon. Kimberly J. Mueller,

 8 District Judge, shall retain jurisdiction to enforce the terms of this Partial Final Judgment of Forfeiture.

 9          8.      Based upon the allegations set forth in the Complaint filed September 22, 2016, and the

10 Stipulation for Final Judgment of Forfeiture filed herein, the Court enters this Certificate of Reasonable

11 Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause for the filing of the Complaint and

12 the posting of the defendant property with the Complaint and Notice of Complaint, and for the

13 commencement and prosecution of this forfeiture action.

14          SO ORDERED THIS 18th day of December, 2019.

15

16
                                                              UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                                          4
                                                                                Partial Final Judgment of Forfeiture
